  Case: 4:19-cr-00697-SRC-SPM Doc. #: 4 Filed: 08/22/19 Page: 1 of 1 PageID #: 8

                                                                                              fFRilJED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                                                                          AUG 2'2 2019
                                   EASTERN DIVISION                                  EA U.S. DISTR'ic; COURT
                                                                                         STERN DISTRICT OF MO
                                                                                             ST. LOUIS

  UNITED STATES OF AMERICA,                      )
                                                 )
                        Plaintiff,               )
                                                 )
 v.                                              )
                                                                4:19CR00697 SRC/SPM
                                                 ) · No.
 EARL WATKINS,                                   )
                                                 )
                        Defendant.               )
                                                 )


                        GOVERNMENT'S ENTRY OF APPEARANCE


         COME Now Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri,

- and Katharine A. Dolin, Special Assistant United States Attorney for said District, and hereby

 enter their appearance on behalf of the United States.



                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              Isl Katharine A. Dolin
                                              KATHARINE A. DOLIN, #64817MO
                                              Special Assistant United States Attorney
                                              111 S. 10th Street, Room 20.388
                                              St. Louis, Missouri 63102
                                              (31_4) 539-2200
